In a special proceeding instituted by the decedent’s administratrix *691pursuant to section 295 of the Civil Practice Act, to examine the City of New York in connection with a contemplated wrongful-death action, the city appeals from so much of an order of the Supreme Court, Kings County, dated August 6, 1962, as imposed conditions for the denial of the administratrix’ motion to punish the city for contempt for failure to obey a prior order of said court, entered March 5, 1962, directing the city to submit to said examination and to produce thereon certain books, papers and records; the conditions being, inter alia, that the city shall submit to a continuation of the examination and shall produce the books, papers and records in full compliance with said order of March 5,1962. Order of August 6, 1962, insofar as appealed from, affirmed, with $10 costs and disbursements; the examination to proceed on 20 days’ written notice or on any other date mutually fixed by the parties. No opinion. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.